—In a matrimonial action in which the parties were divorced by judgment entered July 8, 1997, the mother appeals from an order of the Supreme Court, Richmond County (Ponterio, J.), dated June 5, 1998, which granted the father’s motion for extended unsupervised visitation with the parties’ child.
Ordered that the order is affirmed, with costs.
It is well settled that in adjudicating visitation rights, the court must base its determination upon the best interests of the child (see, Friederwitzer v Friederwitzer, 55 NY2d 89, 95-*49796). Since the determination of the Supreme Court is supported by the record, it will not be disturbed on appeal (see, Koppenhoefer v Koppenhoefer, 159 AD2d 113). We note that if there is any change of circumstances, an appropriate application may be made by the mother.
The mother’s remaining contentions are without merit. S. Miller, J. P., Santucci, Schmidt and Smith, JJ., concur.